DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5  is/are rejected under 35 U.S.C. 102(a2) as being anticipated by NEC: “Discussion on IAB”’, SGPP DRAFT; R1-1810806, SRD GENERATION PARTNERSHIP PROJECT (GPP)(hereinafter D1).

Per claim 1, D1 discloses a method of wireless communication performed by a node, comprising:- configuring an operation mode associated with releasing soft resources (D1: section 1, “indicate the pattern”, “indication of resources within the configuration which can be dynamically and flexibly used for different inks’, “information required {to be available for the use of flexible resources”, "Mechanisms to schedule flexible resources”; section 1,"RRC may configure a periodic transmission occasions, section 3") associated with an integrated access backhaul IAB) network (D1: section 1, “an IAB node is configured with IAB node specific resources in time available for the links"; section 3, "To further increase flexibility, the occasions ... can be semi-statically configured by IAB donor.”) that supports implicit release of soft resources and explicit release of soft resources (D1: section 1, "Explicit or implicit indication of the resources”); and providing information that identifies the operation mode (D1: section 1, "Enhancements 
Per claim 5, D1 disclose the method of claim 1, wherein configuring the operation mode comprises configuring the operation mode based at least in part on at least one of: a capability of one or more wireless nodes included in the IAB network( D1, section 3, to further increase flexibility, the occasions of either link |or link 2 transmissions can be semi-statically configured by IAB donor. For example, as shown in Figure 1,RRC may configure a periodic transmission occasions for link 1), a topology of the IAB network, a traffic demand associated with the IAB network, resource utilization associated with the IAB network (D1, section 3, transmission occasions may be symbol-level, or slot-level, and may be full band, partial band or subband. The transmission occasions of this link are reserved resources from the view of link 2. Within these occasions, link can be scheduled by either uplink or downlink transmission, and link 2 is not scheduled if colliding to link 1) , or a combination thereof.
Claim Rejections - 35 USC § 102
Claim(s) 15-20, 22-28 and 30 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by QUALCOMM INCORPORATED: "Resource allocation for PUGCCH", SGPPDRAFT; R1-1720686, 3RD GENERATION PARTNERGHIP PROJECT (3GPP) (hereinafter D2) .
Per claim 15,  D2 discloses A method of wireless communication performed by a node, comprising: identifying an operation mode associated with releasing soft resources associated with an integrated access backhaul (IAB) network that supports implicit release of soft resources (D2: figure 3; section 1, “Alternatively, the values for same parameters can also be implicitly derived, if implicit resource indication mechanism is used." section 2, "Scenario B:... implicit mapping only is used to determine the
PUCCH resource.”, "When a UE is not explicitly configured”, “Having implicit derivation of the two parameters give eNB the flexibility of adjusting the starting symbol and the number of symbols based on the slot structure without adding signaling overhead”)  and explicit release of soft resources (D2: section 2, "PUCCH resource collision rate with explicit signalling”, “scenario A... explicit signalling only is used to determine PUCCH resource”) ; and selectively providing, in accordance with the operation mode, an indication of whether a set of soft resources associated with the IAB network is released (D2: figure 3; 
Per claim 16, D2 discloses the method of claim 15, wherein the operation mode indicates an implicit release of the set of soft resources, and wherein the indication of whether the set of soft resources is released implicitly indicates that the set of soft resources is not released due to configuring of one or more communications in the set of soft resources (configuring of one of more communications in the set of soft resources (D2: figure 3; section 1, "Some of above parameters can be partly implicitly derived.",“if an implicit mechanism is used, the corresponding value range may shrink and/or a special value outside the value range may be added for indicating “implicit derivation”, or the configurability may be completely disabled.”; section2, “While implicit mapping will be used to select one of the two resources within the sub-set.", “dropping rule may be used for the combined payload”, "potential dropping”).
Per claim 17, D2 discloses the method of claim 16, wherein selectively providing the indication of whether the set of soft resources is released comprises providing the indication of whether the set of soft resources is released via at least one of: downlink control information (DCI); radio resource control (RRC) signaling; or a combination of DCI and RRC signaling (D2: section 1, “indicated by the PUCCH resource indicator in DCI; section 2,“the allocated resources may be removed from the RRC configure. In another word, the resource allocation type for PUCCH should depend on its UCI", “correspond to a fallback DCI", "CORESETS will be RRC configured).
Per claim 18, D2 discloses the method of claim 15, wherein the operation mode indicates an implicit release of the set of soft resources, and wherein selectively providing the indication of whether a set of soft resources is released comprises refraining from configuring a communication in the set of soft resources (D2: section 1, " if implicit derivation is also used"; section 2, “implicit mapping will determining a resource index in the selected sub-set", “implicit mapping corresponds to a randomized selection of one of the resources in the subset", “define the implicit mapping function’, “dropping rule may be used for the combined payload”, “potential dropping").

Per claim 20, refer to the same rationale as explained in claim 17 (download control information).
Per claim 22, refer to the same rationale as explained in claim 15.
Per claim 23, refer to the same rationale as explained in claim 16.
Per claim 24, refer to the same rationale as explained in claim 17.
Per claim 25, D2 discloses the method of claim 22, wherein the operation mode indicates an implicit release of the set of soft resources, and wherein selectively receiving the indication of whether a set of soft resources is released comprises failing to receive a configuration of a communication in the set of soft resources; and wherein the method further comprises determining that the set of soft resources is released based at least in part on failing to receive the configuration of the communication in the set of soft resource(sot resources (D2: section 2, “combination of explicit signalling and implicit mapping won’t  fully resolve all collisions”, “dropping rule may be used for the combined payload”, “potential dropping", “when semi-static configuration or implicit mapping of PUCCH resource is used")
Per claim 26, refer to the same rationale as explained in claim 19
Per claim 27, refer to the same rationale as explained in claim 20.
Per claim 28, refer to the same rationale as explained in claim 22 or claim 15.
Per claim 30, refer to the same rationale as explained in claim 22(given that the D2 shows a process, the process would be implemented by a processor that requires a "computer readable medium", e.g., a RAM, to function).
Claim Rejections - 35 USC § 103



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 2-4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 and  in view Park et al. (US20210195674) (hereinafter Park) (related provisional application 62/717, 027).
Per claim 2, D1 discloses the method of claim 1,  but fails to explicit disclose wherein the node is a central entity component associated with the IAB network, and wherein providing the information that identifies the operation mode comprises providing the information that identifies the operation mode to at least one of: a distributed unit (DU) component of at least one of a parent node or a child node included in the IAB network, a mobile terminated (MT) component of at least one of the parent node or the child node included in the IAB network, or a combination thereof.
	In an analogous field of endeavor, Park discloses wherein the node is a central entity component associated with the IAB network (paragraph 0230, i.e. IAB-node and a central 
unit control plan (CU-CP) on an IAB-donor may use RRC protocol), and wherein providing the information that identifies the operation mode comprises providing the information that identifies the operation mode to at least one of: a distributed unit (DU) component of at least one of a parent node or a child node included in the IAB network (paragraph 0230, i.e. signaling between DU on an IAB-node and a CU-CP on an IAB-donor may use an F1-AP protocol), a mobile terminated (MT) component of at least one of the parent node or the child node included in the IAB network, or a combination thereof

date of the claimed invention to have incorporated the teachings of Park into the invention of D1, where D1 provides flexible resources between link 1 and 2 in IAB system and Park provides the BS-DU 
determines a failure of a link between the BS-DU and the BS-CU and transmits, to the wireless device, backhaul link information indicating the failure of the link in order to have a better quality of service mechanisms/ requirements based on the backhaul link information, the wireless device may stop transmission of a scheduling request for the at least one first bearer to the first network node.  The wireless device may continue transmission of channel state information to the first network node, see Park, 0229 and 0349. 
	Per claim 3, refer to the same rationale as explained in claim 2( F1-AP protocol).
Per claim 4, D1 discloses the method of claim 1, but fails to explicitly disclose wherein the node is a parent node that controls the soft resources associated with the IAB network, and wherein providing the information that identifies the operation mode comprises providing the information that identifies the operation mode directly to a mobile terminated component of a child node of the parent node.
In an analogous field of endeavor, Park discloses wherein the node is a parent node that controls the soft resources associated with the IAB network (paragraph 0208, i.e. uplink IAB transmission (e.g. 
transmissions on a backhaul link from an IAB-node to its parent IAB-node and/or IAB-donor may be scheduled by a parent IAB-node or an IAB-donor, paragraph 0209, i.e. IAB may support mechanisms for orthogonal partitioning of time slots and/or frequency resources between access and backhaul links across one or multiple hops.  IAB may provide utilization of different DL/UL slot configurations for access and backhaul links), and wherein providing the information that identifies the operation mode comprises providing the information that identifies the operation mode directly to a mobile terminated component of a child node of the parent node (paragraph 0230, i.e. signaling between an MT on an IAB-node and a central unit control plan (CU-CP) on an IAB-donor may use RRC protocol.  Signaling between 
DU on an IAB-node and a CU-CP on an IAB-donor may use an F1-AP protocol).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing

	Per claim 6, The method of claim 1, further comprising: but fails to explicitly disclose receiving information associated with configuring the operation mode from one or more other wireless nodes included in the IAB network; and configuring the operation mode based at least in part on the information received from the one or more other wireless nodes included in the IAB network.
In an analogous field of endeavor, Park discloses receiving information associated with configuring the operation mode from one or more other wireless nodes included in the IAB network (paragraph 0169, i.e. providing communication and/or operation mechanism of network nodes and/or wireless devices when a radio backhaul link is configured for an intermediate network node and support operations of network nodes and/or wireless devices based on status information of a radio backhaul link.  
Implementation of example may decrease connection latency and/or packet transmission delay of wireless devices) ; and configuring the operation mode based at least in part on the information received from the one or more other wireless nodes included in the IAB network (paragraph 0169 and 0189, i.e. IAB architecture may be configured based on modifications or enhancements to these functions and interfaces).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Park into the invention of D1, in order to have a better quality of service via  mechanisms/ requirements which supports operations network nodes and wireless devices based on the backhaul link information, see Park, 0169 and 0229 .
Per claim 7, D1 discloses the method of claim 1, but fails to explicitly disclose wherein the operation mode is a system-wide configured operation mode or a locally configured operation mode.
In an analogous field of endeavor, Park discloses wherein the operation mode is a system-wide configured operation mode (paragraph 0211, i.e. over-the-air (OTA) synchronization may be configured for IAB. IAB may implement mechanisms for timing alignment across multi-hop IAB networks).or a locally configured operation mode.
.
Allowable Subject Matter
9.	Claims 8-14, 21 and 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647